                                                                  Case 2:19-cv-00567-APG-BNW Document 10 Filed 06/18/19 Page 1 of 4



                                                              1   TIMOTHY J. LEPORE (SBN 13908)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              2   3753 Howard Hughes Parkway, Suite 200
                                                                  Las Vegas, NV 89169
                                                              3   Telephone: (702) 954-8300
                                                                  Facsimile: (213) 312-2001
                                                              4   Email: timothy.lepore@rmkb.com

                                                              5   Attorneys for Defendant
                                                                  PARAMOUNT EQUITY MORTGAGE, LLC
                                                              6   dba LOANPAL

                                                              7

                                                              8                                      UNITED STATES DISTRICT COURT
                                                              9                                           DISTRICT OF NEVADA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11   DONALD SULLIVAN,                                      Case No. 2:19-cv-00567-APG-BNW
                                A Professional Corporation




                                                             12                         Plaintiff,                      STIPULATION FOR EXTENSION OF
                                                                                                                        TIME TO RESPOND TO PLAINTIFF'S
                                        Las Vegas




                                                             13   v.                                                    COMPLAINT

                                                             14   PARAMOUNT EQUITY MORTGAGE, LLC                        (SECOND REQUEST)
                                                                  dba LOANPAL,
                                                             15
                                                                                        Defendant.
                                                             16

                                                             17            Defendant Paramount Equity Mortgage, LLC dba Loanpal (hereinafter "Loanpal"), by and

                                                             18   through its counsel, Timothy J. Lepore of Ropers Majeski Kohn & Bentley, and Plaintiff Donald

                                                             19   Sullivan ("Plaintiff"), by and through his counsel, Michael Kind of Kazerouni Law Group, APC,

                                                             20   hereby stipulate and agree as follows:

                                                             21            1.        On April 4, 2019, Plaintiff filed his Complaint in the United District Court, Central

                                                             22   District of Nevada, naming Loanpal as a defendant.

                                                             23            2.        On April 5, 2019, this Court issued Summons for Loanpal, directing Loanpal to

                                                             24   respond to the Compliant within 21 days after service of the Complaint and Summons.

                                                             25            3.        On April 17, 2019, Plaintiff caused for a process server to serve the Complaint and

                                                             26   Summons on Loanpal's registered agent. As a result, according to Rule 12 of the Federal Rules of

                                                             27   Civil Procedure, Loanpal’s last day to respond to Plaintiff’s Complaint was May 8, 2019.

                                                             28            4.        The parties subsequently entered into settlement negotiations in an attempt to bring

                                                                  4843-6744-2842.1                                   -1-                CASE NO. 2:19-CV-00567-APG-PAL
                                                                  Case 2:19-cv-00567-APG-BNW Document 10 Filed 06/18/19 Page 2 of 4



                                                              1   this matter to resolution before engaging in protracted litigation.

                                                              2            5.        On or about May 21, 2019, the parties filed a Stipulation for Extension of Time to

                                                              3   Respond to Plaintiff's Complaint (First Request) (ECF No. 8), which the Court subsequently

                                                              4   granted (ECF No. 9), making Loanpal's last day to file a responsive pleading or motion to

                                                              5   Plaintiff's Complaint June 19, 2019.

                                                              6   //

                                                              7   //

                                                              8   //

                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                       Los Angeles




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28

                                                                  4843-6744-2842.1                                   -2-                CASE NO. 2:19-CV-00567-APG-PAL
                                                                  Case 2:19-cv-00567-APG-BNW Document 10 Filed 06/18/19 Page 3 of 4



                                                              1            6.        The parties continue to negotiate a settlement to this matter, but do not expect to

                                                              2   come to an agreement by June 19, 2019. Accordingly, Plaintiff and Loanpal have stipulated that

                                                              3   Loanpal's last day to file a responsive pleading or motion to Plaintiff’s Complaint is July 19,

                                                              4   2019.

                                                              5            IT IS SO STIPULATED.

                                                              6    Dated:       June 17, 2019                           ROPERS, MAJESKI, KOHN & BENTLEY
                                                              7

                                                              8                                                         By: /s/ Timothy J. Lepore
                                                                                                                           TIMOTHY J. LEPORE
                                                              9                                                            Attorneys for Defendant
Ropers Majeski Kohn & Bentley




                                                                                                                            PARAMOUNT EQUITY MORTGAGE,
                                                             10                                                             LLC
                                                                                                                            dba LOANPAL
                                                             11
                                A Professional Corporation




                                                                   Dated:       June 17, 2019                           KAZEROUNI LAW GROUP, APC
                                                             12
                                       Los Angeles




                                                             13
                                                                                                                        By: /s/ Michael Kind
                                                             14                                                            MICHAEL KIND
                                                                                                                           Attorneys for Plaintiff
                                                             15                                                            DONALD SULLIVAN
                                                             16

                                                             17            IT IS SO ORDERED: Defendant Loanpal's last day to file a responsive pleading or
                                                             18   motion to Plaintiff’s Complaint or Notice of Settlement is July 19, 2019.
                                                             19

                                                             20
                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                             21

                                                             22

                                                             23                                                              June 20, 2019
                                                                                                                   Dated:
                                                             24

                                                             25

                                                             26

                                                             27
                                                             28

                                                                  4843-6744-2842.1                                    -3-               CASE NO. 2:19-CV-00567-APG-PAL
                                                                  Case 2:19-cv-00567-APG-BNW Document 10 Filed 06/18/19 Page 4 of 4



                                                              1                                      CERTIFICATE OF SERVICE

                                                              2            I hereby certify that on this 18th day of June, 2019, I served a true and correct copy of the

                                                              3   foregoing STIPULATION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF'S

                                                              4   COMPLAINT (SECOND REQUEST) via the Court’s CM/ECF electronic filing and service

                                                              5   system to all parties on the current service list.

                                                              6

                                                              7                                                /s/ Peggy Kurilla
                                                                                                               Peggy Kurilla, an employee of
                                                              8                                                ROPERS, MAJESKI, KOHN & BENTLEY
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                       Los Angeles




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28

                                                                  4843-6744-2842.1                                     -4-            CASE NO. 2:19-CV-00567-APG-PAL
